DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 8/10/2022, cancelled claims 18-20. Claims 1-17, and 21 are currently pending herein, however Claims 12-17 were previously withdrawn in response to a Restriction requirement.
Election/Restrictions
Applicant's election without traverse of Invention A (Claims 1-17, 21) and Species II (Fig.3A-3C; The Examiner requires a more particular election as portrayed in the embodiment listed in Fig.3A-3C, and disagrees that the election of Species I subsumes the election of Species II and III due to the particular structures present in the figures and claimed by the Applicant) in the reply filed on 8/10/2022 is acknowledged.
Claims 2, and 6-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “tool-less connector/manner” (Claim 1; see 35 USC 112 rejection below) must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-5, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1, the claim recites the limitations "tool-less connector" and “tool-less manner”, which renders the claim indefinite, since it's not clear whether the entirety of the elements recited are indeed tool-less.  Specifically, it appear that at the very least the bracket 40 (Fig.3A) is attached to the fork 24 via fastener 52 and fastener 44 would also require a tool.  Appropriate correction and/or explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang (US 6,435,533 B1).
[Claim 1] Regarding Claim 1, Chuang discloses: A bicycle (See, e.g., Fig.1-5), comprising: a main frame (See, e.g., Fig.1-5); a steering assembly (See, e.g., Fig.1-5) coupled to the main frame (See, e.g., Fig.1-5); a front wheel (See, e.g., Fig.1-5) coupled to the steering assembly (See, e.g., Fig.1-5); and a bicycle accessory assembly (See, e.g., Fig.1-5, 10+11+12+20+30+111+122+etc.), wherein the bicycle accessory assembly includes a bicycle accessory (See, e.g., Fig.1-5, 10+11+12) and a first tool-less connector (See, e.g., Fig.1-5, 20+30+111+122+etc.) for connecting the bicycle accessory to the bicycle in a tool-less manner (See, e.g., Fig.1-5).
[Claim 3] Regarding Claim 3, Chuang discloses: wherein the bicycle accessory assembly is a fender assembly including a fender (See, e.g., Fig.1-5, 10+11+12) and the first tool-less connector (See, e.g., Fig.1-5).
[Claim 4] Regarding Claim 4, Chuang discloses: wherein the first tool-less connector includes a bicycle connection portion (See, e.g., Fig.1-5, 20+30) on the bicycle (See, e.g., Fig.1-5) and a fender connection portion (See, e.g., Fig.1-5, 111+122+etc.) on the fender (See, e.g., Fig.1-5), and wherein the bicycle connection portion includes a bracket (See, e.g., Fig.1-5, 20+30) with a spring clip (See, e.g., Fig.1-5, 22+23) on the steering assembly (See, e.g., Fig.1-5) and the fender connection portion includes a hood (See, e.g., Fig.1-5, 111+122).
[Claim 5] Regarding Claim 5, Chuang discloses: wherein the spring clip includes a flexible tongue (See, e.g., Fig.1-5, 22+23), wherein the hood includes an interior cavity (See, e.g., Fig.1-5, 111+122), a first opening (See, e.g., Fig.1-5, 122+121+123), and a second opening (See, e.g., Fig.1-5, 111+113), and wherein when the fender is assembled to the bicycle, the bracket is received in the interior cavity of the hood through the first opening and the flexible tongue of the spring clip is received through the second opening of the hood (See, e.g., Fig.1-5).
[Claim 21] Regarding Claim 21, Chuang discloses: wherein the hood is integrally formed in the fender (See, e.g., Fig.1-5, 111+122).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618